Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 9, 1967 upon a jury verdict convicting him of grand larceny in the first degree, which sentenced him as a second felony offender to a prison term of 5 to 10 years, but suspended execution of the sentence and placed him on probation. Judgment modified, on the law and the facts, by reducing (1) the conviction to grand larceny in the second degree and (2) the sentence to 2% to 5 years, with execution thereof suspended and the same probation terms. As so modified, judgment affirmed. In our opinion, the People established that the stolen property had a value of more than $100 but not more than $500; therefore, the conviction should not have been for first degree, but rather second degree, grand larceny (former Penal Law, § 1296, subd. 1). Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.